DETAILED ACTION
Claims 16-30 are pending.  Claims 1-15 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 30 is recited as an apparatus claim that includes portions that are configured to carry out the method according to claim 16.  The method of claim 16, however, contains a method of operating a spinning machine.  It is unclear how a controller and display element can carry out these steps.  Furthermore, as claim 30 is to an apparatus, the method portion of the claim is interpreted as intended use.  The apparatus is fully capable of performing the method of claim 16.  In addition, claim 16 includes many of the same structural features, for example, workstations, spinning device, package holder, cross-wound package, such that when read together the claim (claim 30 and then claim 16) would be confusing as there would be multiple recitations 
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-22, 24, 25, 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mac (EP 2762617).
Regarding claim 16, Mac describes a method for operating a semi-automatic or fully automatic cross- wound (cross-wound bobbin 8) package-manufacturing spinning machine that has a plurality of identical, adjacently arranged, and at least partially autonomous workstations (work stations 1, identical, para. 0025), wherein each of the workstations has a spinning device (spinning machine 40) for manufacturing a thread and a winding device including a package holder (bobbin frame 9, bobbin 8) for winding 
Regarding claim 17, the method of Mac describes displaying at the workstation an indication of a current lot being processed at the workstation (displays, for example, yarn twist which is an indication of the thread of a lot, para. 0038).  
Regarding claim 18 the method of Mac describes wherein the requirement that at least one manual service action be carried out is indicated by an occupancy condition (light signals at end of batch, para. 0019) of the package holder or by an occupancy condition of a supply position for empty tubes at the workstation.  
Regarding claim 19, the method of Mac describes wherein the cross-wound package of a current lot processed at the workstation is automatically withdrawn (includes package changer 6, para. 0030) and the requirement that at least one manual service action be carried out is indicated by the package holder at the work station being empty (empty tubes are included, para. 0030, the claim does not tie the information displayed to the empty tubes, a user may look at the empty tubes and understand that the packages needed to be changed).  
Regarding claim 20, the method of Mac describes wherein the cross-wound package of a current lot processed at the workstation is automatically withdrawn (includes package changer 6, para. 0030) and the requirement that at least one manual 
Regarding claim 21, the method of Mac describes wherein the cross-wound package of a current lot processed at the workstation is automatically withdrawn (include package changer 6, para. 0030) and the requirement that at least one manual service action be carried out is indicated by incorrectly loading the package holder at the work station (the incorrectly loaded package is not tied to the information displayed, a user could put on the same loaded bobbin that was supposed to be removed, the indicator would state that the bobbin is full, the user would know that the package was loaded incorrectly).  
Regarding claim 22, the method of Mac describes wherein requirement that at least one manual service action be carried out is indicated by an optical display element (LED device 50) at the workstation that generates any combination of a graphical, coded, lighted signal (light flashes).
Regarding claim 24, the method of Mac describes wherein the requirement that at least one manual service action be carried out is indicated by the optical display element after actuation of an input device (operating button 52 pressed after work is carried out, then later the optical display element would again go off when the bobbin is full such that the display occurs after actuation of the input device) associated with the optical display element (associated with the optical display element as in they are both associated with the work station).

Regarding claim 27, the method of Mac describes wherein after the operator confirms that the manual service action and the further manual service action have been carried out, a new lot is started at the workstation (this appears to be a mental state of the user, after the user has replaced the tube correctly, the next tube would start upon pressing the operating button, para. 0037).  
Regarding claim 28, the method of Mac describes wherein the manual service action to be carried out is one or both of: a replacement of spinning components; and a replacement of fiber material (operator can replace can 49 together with sliver 48, or other spinning means as necessary, para. 0036).  
Regarding claim 29, the method of Mac describes displaying at the workstation an indication of a current lot being processed at the workstation and a different indication of a new lot to be processed after a lot change at the workstation (data is transmitted to the computer 47 which displays draft and yarn twist, this is displayed for each workstation and therefore would display during an “old” lot as well as a “new” lot, para. 0038).  
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mac (EP 2762617) in view of Reiter (WO 2016174547).

In related art, Reiter describes that information to be carried out is sent to the communication device regarding which steps to be carried out, which can include augmented reality, or 2-dimensional or 3-dimensional outputs which can be considered icons (para. 0018).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Mac to include the display of Reiter so that the user would understand exactly which action needed to take place.  
Regarding claim 26, the method of Mac describes the limitations of claim 26, but does not explicitly describe wherein the manual service action and the further manual service action are displayed as a text display or as an icon on the optical display element.
In related art Reiter, describes that the information sent to the communication device is divided into individual, small, easy-to-perform work steps, and upon fulfillment of each work step another step is sent (para. 0009).  These steps can be displayed as be augmented reality, or 2-dimensional or 3-dimensional outputs (para. 0018).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the interface of Mac to include a display interface as utilized in Reiter so that the user would know exactly what steps were required to remove the alert (para. 0018) and so that the operator does not need to independently know all the work steps for completing a work order (para. 0007).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Multiple references are cited that include autonomous and semi-autonomous devices.  Furthermore, multiple printer references are cited as the step-by-step instructions along with button pressing to confirm an action has been completed on an interface is a well-known feature in multiple industries, including the printing industry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732